

Execution Copy
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT the “Agreement”), entered into as of September 29,
2008 (the “Effective Date”), between COMMAND SECURITY CORPORATION, a New York
corporation (the “Company”), and EDWARD S. FLEURY (the “Executive”). The Company
and the Executive are sometimes referred to in this Agreement individually as a
“Party” and collectively as the “Parties.”


RECITAL


The Company desires to provide for the service and employment of the Executive
with the Company and the Executive desires to perform services for, and be
employed by, the Company, in accordance with the terms and subject to the
conditions provided herein. All references herein to Sections shall be deemed to
refer to the Sections of this Agreement, unless otherwise specified.


Accordingly, in consideration of the premises and the respective covenants and
agreements of the Parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereby agree as follows:


1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, upon the terms and subject to the
conditions set forth herein.


2. Term. The term of employment of the Executive by the Company hereunder (the
“Term”) will commence as of the Effective Date and will end on the third
anniversary of the Effective Date, unless further extended or sooner terminated
as hereinafter provided. Notwithstanding the foregoing, either the Company or
the Executive shall have the right to terminate this Agreement for any reason
(or for no reason) and end the Term at any time during Year 1 (as defined below
in this Section 2) by giving the other Party written notice thereof at least 30
days’ prior to the first anniversary of the Effective Date, subject to the
satisfaction of any payment or other obligations of the Party providing such
notice as set forth in this Agreement. Commencing on the third anniversary of
the Effective Date, and on the first day of each one-year anniversary
thereafter, the Term shall automatically be extended for one additional year on
terms no less favorable than in effect prior to such extension unless either
Party shall have given notice to the other Party (a “Non-Renewal Notice”) at
least 60 days prior to such anniversary that it or he, as the case may be, does
not wish to extend the Term. References herein to the Term shall be deemed to
refer to both the initial term of this Agreement and any extended term hereof.
Notwithstanding the foregoing, the Term shall end on the Date of Termination (as
defined in Section 6(c) hereof). If, pursuant to this Section 2, either Party
properly provides the Non-Renewal Notice of its or his decision to not extend
the Term, the expiration of the Term and the termination of this Agreement as a
result thereof shall be deemed for all intents and purposes to be a termination
of this Agreement pursuant to Section 6(d). As used in this Agreement, “Year 1”
means the initial 12-month period commencing on the Effective Date and ending on
September 28, 2009; “Year 2” means the 12-month period commencing on September
29, 2009 and ending on September 28, 2010; and “Year 3” means the 12-month
period commencing on September 29, 2010 and ending on September 28, 2011.
 

--------------------------------------------------------------------------------


 
3. Nature of Performance.


(a) Position and Duties. During the Term, the Executive shall serve as Chief
Executive Officer of the Company and shall have such responsibilities, duties
and authority as are customary to such position including, without limitation,
overall supervision of the day-to-day operations of the Company and its
divisions. The Executive shall report directly to, and be subject to the
direction and authority of, the Board of Directors of the Company (the “Board”).
As soon as reasonably practicable following the Effective Date, the Board shall,
to the extent permitted by applicable law take all action necessary to exercise
its rights under Article III Sections 2, 3 and 4 of the Company’s Bylaws to (i)
increase the number of directors constituting the entire Board from six (6) to
seven (7); (ii) appoint Executive to fill the vacancy created by such increase;
and (iii) assign Executive to the class of directors with a term expiring at the
Company’s next annual meeting of the Company’s shareholders. In addition, the
Board shall duly consider recommending to the Company’s shareholders that the
Executive be appointed to the Board at the next annual meeting of the Company’s
shareholders and including the Executive on the slate of Board Nominees in its
related proxy materials to be filed and mailed in connection with such annual
meeting, subject to the recommendation thereof by the Nominating and Corporate
Governance Committee of the Board and to the determination by the Board that no
matters, circumstances or other factors exist that would cause the Board to
reasonably conclude that the election of the Executive as a member of the Board
would not be in the best interests of the Company and its shareholders.


(b) Indemnification. To the fullest extent permitted by law, including, without
limitation, the New York Business Corporation Law and the Company's Certificate
of Incorporation and By-laws, the Company shall promptly indemnify the Executive
for all amounts (including, without limitation, judgments, fines, settlement
payments, losses, damages, costs and expenses (including reasonable attorneys'
fees)) incurred or paid by the Executive in connection with any action,
proceeding, suit or investigation (a “Proceeding”) arising out of or relating to
the performance by the Executive of services for, or acting as a fiduciary of
any employee benefit plans, programs or arrangements of the Company or as a
director, officer or employee of, the Company or any subsidiary thereof. The
Company shall advance to the Executive all reasonable costs and expenses
incurred by him in connection with a Proceeding within 15 days after receipt by
the Company of a written request from the Executive for such advance. The
Company also agrees to maintain a directors’ and officers' liability insurance
policy covering the Executive to the maximum extent the Company provides such
coverage for any of its other executive officers. Following the Term, the
Company shall continue to indemnify and maintain such insurance for the benefit
of the Executive with respect to such services performed during the Term, to the
same extent as the Company indemnifies or maintains such insurance for any of
its officers, directors, employees or fiduciaries, as applicable.
Notwithstanding any other provision of this Agreement to the contrary, no
termination of Executives employment for any reason shall serve to deprive
Executive of the benefits of this Section 3(b).
 
2

--------------------------------------------------------------------------------


 
4. Place of Performance. In connection with the Executive's employment by the
Company, the Executive shall be based at the current principal executive offices
of the Company in Lagrangeville, New York, or at any other location as
designated by the Board of Directors of the Company that is within 60 miles of
either (i) such executive offices or (ii) the Borough of Manhattan, in New York,
New York, except for travel as reasonably required in connection with the
performance of the Executive’s duties hereunder.


5. Compensation and Related Matters.


(a) Annual Compensation.


(i) Base Salary. For services rendered by the Executive to the Company pursuant
to this Agreement, the Company shall pay to the Executive an annual base salary
(the Executive’s annual base salary as in effect from time to time hereunder is
hereinafter referred to as the “Base Salary”) of $290,000, such salary to be
paid in conformity with the Company's policies relating to salaried employees
and executive officers generally. From time to time (but not less than
annually), the Board or the compensation committee of the Board (the
“Committee”) will review the Executive’s performance and will consider
increasing the Base Salary based on such performance, the performance and
financial condition of the Company and such other factors as the Board or the
Committee, as the case may be, shall deem appropriate. Notwithstanding the
foregoing, any decision to increase the Base Salary, and the amount thereof, if
any, shall be in the sole and absolute discretion of the Board or the Committee,
as the case may be; provided that any annual increase in Base Salary for the
Executive awarded by the Board or the Committee shall not be less, on a
percentage basis, than the higher of the increases, if any, for the
corresponding year awarded by the Board or the Committee to either the Company's
President or Chief Operating Officer (either, a “Key Officer”). In addition, the
Executive shall be eligible for an increase whether or not an increase is
awarded to the Key Officers. Once increased, the Base Salary shall not be
reduced or diminished during the Term. 


(ii) Annual Bonus. The Executive shall be eligible to participate in any annual
incentive plan of the Company in effect from time to time, and shall be entitled
to receive such amounts (each, a “Bonus”) as may be authorized, declared and
paid by the Company pursuant to the terms of such plan. In the event the Company
does not have a bonus or incentive plan in place at the time that a bonus is to
be paid, the Board will make a good faith evaluation of the Executive’s
contribution to the Company and will duly reward the Executive for the Company’s
growth, profitability and other successes under his leadership, as determined by
the Committee.
 
3

--------------------------------------------------------------------------------


 
(b) Stock Option. On the Effective Date, the Company shall grant the Executive a
stock option (the “Option”) to purchase an aggregate of five hundred thousand
(500,000) shares (as adjusted for any recapitalization, stock split, stock
dividend or similar event affecting the number of the Company’s outstanding
shares of Common Stock (as defined below) generally, the “Option Shares”) of the
Company’s common stock, par value $0.001 per share (“Common Stock”), at a price
equal to the average closing price of such Common Stock on the American Stock
Exchange for the 20 trading days immediately preceding (but not including) the
Effective Date, subject to the vesting criteria and other limitations described
in this Section 5(b) and in the Stock Option Agreement attached hereto as
Exhibit A.


(i) Vesting Generally. Except as provided below in paragraphs (ii) or (iii) of
this Section 5(b), the Option will vest, and may be exercised by the Executive
during the time that he shall be employed by the Company under this Agreement,
with respect to 1/36th of the Option Shares on the 1st day of each calendar
month during the Term, beginning October 1, 2008.


(ii) Vesting Ends Upon Termination for any Reason—No Change in Control. Except
as provided in Section 5(b)(iii) below, if the Executive's employment is
terminated or the Executive resigns for any reason (or for no reason) including,
without limitation (A) by reason of the Executive's death or Disability; (B) by
the Company with or without Cause; or (C) voluntarily by the Executive with or
without Good Reason, the Option:


(1) may be exercised only with respect to that portion of the Option that has
vested prior to such termination or resignation (subject to Section 6(d)(C)(1)
or (2)); and


(2) shall terminate, be null and void and may no longer be exercised with
respect to the portion of the Option that has not vested as of and upon the
effective date of such termination or resignation.


(iii) Vesting upon Termination following Change in Control. Following the
closing of a transaction that constitutes a “Change in Control” of the Company
(as defined in Section 6(f)), so long as the Executive continues to be employed
by the Company (or any successor company) under this Agreement, the Option shall
continue to vest in accordance with its terms on a monthly basis as provided in
paragraph (i) of this Section 5(b); provided:


(A) If, following a Change in Control, (1) the Executive’s employment is
terminated for Cause or by reason of his death or Disability; (2) the Executive
voluntarily resigns (other than for Good Reason); or (3) this Agreement
terminates as a result of the delivery by either Party to the other Party of a
Non-Renewal Notice, the Option:


(x) may be exercised only with respect to that portion of the Option that has
vested prior to such termination or resignation (subject to Section 6(d)(C)(1)
or (2)); and
 
4

--------------------------------------------------------------------------------


 
(y) shall terminate, be null and void and may no longer be exercised with
respect to the portion of the Option that has not vested as of and upon the
effective date of such termination or resignation.
 
(B) If, following a Change in Control, (1) the Executive’s employment is
terminated without Cause; or (2) the Executive resigns for Good Reason, the
Option shall accelerate and may be exercised as to a portion, or all, of the
Option Shares (subject to Section 6(d)(C)(1) or (2)), as follows:


(x) if such termination or resignation occurs during Year 1, the Option shall
accelerate and may be exercised with respect to 50% of the Option Shares, and
the portion of the Option that has not vested prior to such termination or
resignation (after giving effect to such acceleration) shall terminate, be null
and void and may no longer be exercised as of and upon the effective date of
such termination or resignation;


(y) if such termination or resignation occurs during Year 2, the Option shall
accelerate and may be exercised with respect to 75% of the Option Shares, and
the portion of the Option that has not vested prior to such termination or
resignation (after giving effect to such acceleration) shall terminate, be null
and void and may no longer be exercised as of and upon the effective date of
such termination or resignation; and


(z) if such termination or resignation occurs during Year 3, the Option shall
accelerate and may be exercised with respect to 100% of the Option Shares.


(c) Automobile and Medical Allowance. During the Term, the Executive shall be
entitled to receive an annual, non-accountable expense allowance and payment of
$25,000 in respect of (i) all health insurance (covering hospitalization,
prescription drugs and doctor’s visits) for him and his family and (ii) an
automobile of his choosing. Such expense allowance shall be in lieu of any
health insurance (including, without limitation, any coverage for any
hospitalization, prescription drugs and doctor’s visits) from the Company in
respect of (A) health benefits for the Executive or any member of his family or
(B) an automobile during the Term or at any time or for any period following the
termination of this Agreement for any reason, whether or not otherwise required
under any law, regulation, Company policy or otherwise, the rights to all of
which the Executive hereby knowingly and voluntarily waives in all respects.
Such $25,000 annual payment shall be made in a lump sum on the Effective Date
and on each anniversary of the Effective Date during the Term.


(d) Other Benefits. During the Term, the Executive shall be entitled to
participate in all other employee benefit plans, programs and arrangements of
the Company, as now or hereinafter in effect, that are applicable to the
Company's employees generally or to any of its executive officers, as the case
may be, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans, programs and arrangements, and subject to
Section 5(c) hereof. During the Term, the Company shall provide to the Executive
all of the fringe benefits and perquisites that are available to the Company's
employees generally or to any of its executive officers, as the case may be,
subject to and on a basis consistent with the terms, conditions and overall
administration of such benefits and perquisites, except as otherwise provided in
this Agreement.
 
5

--------------------------------------------------------------------------------


 
(e) Vacations and Other Leaves. During the Term, the Executive shall be entitled
to paid vacation of four weeks annually and other paid absence for holidays in
which banks in New York are closed, in accordance with policies applicable
generally to executive officers of the Company; provided that the Executive
shall use his best efforts to ensure that the timing and duration of vacations
do not materially interfere with the normal functioning of the Company’s
business activities or the performance of the Executive’s duties hereunder. The
Executive shall be entitled to cash compensation (based on his prevailing Base
Salary) for up to two weeks of any vacation time unused by Executive in each
12-month period within the Term.


(f) Expenses. During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all expenses of travel and
accommodations while away from home on business or at the request of and in the
service of the Company; provided that such expenses are incurred and accounted
for in accordance with the policies and procedures in existence on the Effective
Date or hereafter established by the Company from time to time.


(g) Other Services. The Company shall furnish the Executive with office space,
secretarial assistance and such other facilities and services as shall be
suitable to the Executive's position and adequate for the performance of his
duties hereunder.



 
6.
Termination.



(a) Termination Events. The Executive's employment hereunder may be terminated
during Year 1 as described in Section 2 and otherwise without breach of this
Agreement in accordance with only under the following circumstances:


(i) Death. The Executive's employment hereunder shall terminate upon his death.


(ii) Cause. The Company may terminate the Executive's employment hereunder for
"Cause." For purposes of this Agreement, “Cause” shall mean the Executive’s:


(A) failure to timely cure any material violation of any of the terms and
conditions of this Agreement or any written agreement the Executive may from
time to time have with the Company following written notice thereof (as
specified below);


(B) failure to timely cure any material failure to perform his assigned duties
and responsibilities for any reason other than as a result of his Disability (as
defined in Section 6(a)(iii)) following written notice thereof (as specified
below);
 
6

--------------------------------------------------------------------------------


 
(C) conviction of or plea of guilty or no contest to a (1) criminal misdemeanor
that either (x) involves dishonesty or theft or (y) results in the Executive
receiving a sentence of imprisonment or confinement of six months or more or (2)
felony;


(D) conviction of or plea of guilty or no contest to a crime involving moral
turpitude; or


(E) failure to timely cure any unsatisfactory performance of his duties or
responsibilities hereunder as a consequence of alcohol or drug abuse by the
Executive following written notice thereof (as specified below).


(iii) A termination for Cause pursuant to clauses (A), (B), or (E) of this
Section 6(a)(ii) shall not take effect unless the following provisions of this
paragraph are complied with. The Executive shall be given written notice by the
Board of its intention to terminate him for Cause. Such notice shall (A) state
in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(B) be given within three months of the Board learning of such act or acts or
failure or failures to act. The Executive shall have 30 days after the date that
such written notice has been received by the Executive to cure such conduct.
Upon receipt of such written notice, the Executive shall be entitled to a
hearing before the Board. Such hearing shall be held within 15 days of such
notice to the Executive, provided he requests such hearing within ten days of
the written notice from the Board of the intention to terminate him for Cause.
If, within five days following such hearing, the Board provides the Executive
with written notice confirming that, in its judgment, grounds exist for
termination for Cause on the basis of the original notice, the employment of the
Executive shall terminate for Cause; provided that the Executive shall not
thereafter be precluded from challenging the Company’s determination to
terminate the Executive for Cause. Nothing herein shall be deemed to allow the
Date of Termination (as hereinafter defined) for Cause pursuant to clauses (A),
(B), or (E) of this Section 6(a)(ii) to occur prior to the expiration of the 30
day cure period provided for above.


(iv) Disability. The Company may terminate the Executive's employment hereunder
for “Disability.” For purposes of this Agreement, “Disability” shall mean the
Executive’s material inability, by reason of illness or other physical or mental
disability, to perform the principal duties required by the position held by the
Executive at the inception of such illness or disability, for any consecutive
180-day period. A determination of Disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Executive or, if the Executive is unable to designate a doctor as a consequence
of his condition, by the Executive’s legal representative. If the Company and
the Executive cannot agree on the designation of a doctor, then each Party shall
nominate a qualified medical doctor and the two doctors shall select a third
doctor, and the third doctor shall make the determination as to Disability.
 
7

--------------------------------------------------------------------------------


 
(iv) Termination by the Executive. The Executive may terminate his employment
hereunder (A) for Good Reason or (B) by voluntarily resigning without Good
Reason. For the purpose of this Agreement, “Good Reason” shall mean (A) any
material diminution in the Executive’s title, position, responsibilities,
authority or duties described in Section 3(a) hereof; (B) any breach of the
provisions of Section 4 hereof with respect to the place of performance of the
Executive’s services hereunder; or, (C) any breach by the Company of the
provisions of Section 3(b) or Section 5 hereof with respect to compensation and
related matters. A termination by the Executive for Good Reason pursuant to
clauses (A), (B) or (C) of this Section 6(a)(iv) shall not take effect unless
the following provisions of this paragraph are complied with. The Company shall
be given written notice by the Executive of his intention to terminate this
Agreement for Good Reason. Such notice shall (1) state in detail the particular
act or acts or failure or failures to act that constitute the grounds on which
the proposed termination for Good Reason is based and (2) be given within 30
days of the Executive learning of such act or acts or failure or failures to
act. The Company shall have 30 days after the date that such written notice has
been received by the Company to cure such conduct. Upon receipt of such written
notice, the Board shall be entitled to request a meeting with the Executive to
discuss the Executive’s request to terminate this Agreement for Good Reason.
Such hearing shall be held within 15 days of such notice to the Executive,
provided the Board requests such hearing within ten days of the written notice
from the Executive of his intention to terminate this Agreement for Good Reason.
If, within five days following such hearing, the Executive provides the Board
with written notice confirming that, in his judgment, grounds exist for
termination for Good Reason on the basis of the original notice, the employment
of the Executive shall terminate for Good Reason; provided that the Company
shall not thereafter be precluded from challenging the Executive’s determination
to terminate this Agreement for Good Reason.


(b) Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive (other than termination under Section 6(a)(i)) shall
be communicated by written Notice of Termination to the other Party in
accordance with Section 11 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that shall indicate the specific
termination provision in this Agreement relied upon and, in the case of a
termination by the Company for Cause or by the Executive for Good Reason, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.


(c) Date of Termination. “Date of Termination” shall mean (i) if the Executive's
employment is terminated by his death, the date of his death; (ii) if the
applicable Term expires because either Party has provided the other Party a
Non-Renewal Notice in accordance with Section 2 hereof, the expiration of the
prevailing Term; or (iii) if the Executive's employment is terminated or the
Executive resigns for any other reason (or for no reason), the date specified in
the Notice of Termination, subject to compliance with the terms and conditions
of this Agreement.


8

--------------------------------------------------------------------------------



(d) Termination Upon Death; Disability; for Cause; Voluntary Termination (other
than for Good Reason); Failure to Extend Term. If the Executive's employment is
terminated or this Agreement terminates (i) by reason of the Executive's death
or Disability; (ii) by the Company for Cause; (iii) voluntarily by the Executive
(other than for Good Reason); or (iv) by either Party as a result of the
delivery by such Party to the other Party of a Non-Renewal Notice:


(A) the Company shall, as soon as practicable, but no later than 30 days
following the Date of Termination, pay the Executive (or the Executive's
beneficiary, as the case may be) all unpaid amounts, if any, to which the
Executive is entitled through the Date of Termination under Sections 5(a)(i),
5(c) and 5(e) (to the extent earned but not paid or taken, and reduced or offset
to reflect any advance payment relating to any period following the Date of
Termination) and shall reimburse the Executive for expenses incurred by the
Executive but not reimbursed prior to the Date of Termination, subject to and in
accordance with Section 5(f) hereof (the amounts described in this paragraph (A)
are collectively referred to herein as the “Accrued Obligations”);


(B) the Executive's entitlements in respect of the Option shall be as provided
for in Section 5(b)(ii) or Section 5(b)(iii), as applicable; and


(C) the Executive's entitlements in respect of any other options, share units
and any other long-term incentive awards that may have been granted to the
Executive pursuant to Section 5(d) that are outstanding as of the Date of
Termination shall be as provided for in the respective agreements setting forth
the terms and conditions of each award, if any, it being specifically understood
that, except as provided in Section 6(d)(B) with respect to the Option, any
unvested options, share units and any other awards shall, upon termination of
the Executive’s employment pursuant to this Section 6(d), be forfeited as of the
Date of Termination; provided that any stock options or other rights to acquire
capital stock of the Company that have vested and may be exercised by the
Executive (or his estate) as of the Date of Termination must be exercised, if at
all, (1) within 180 days following the Date of Termination in connection with a
termination upon the Executive’s death or Disability and (2) within 60 days
following the Date of Termination in the event that the Executive has been
terminated or for Cause or has voluntarily terminated this Agreement by
resigning (other than for Good Reason) or this Agreement has terminated upon the
expiration of the Term because either Party has provided the other Party with a
Non-Renewal Notice, after which time, such options and rights shall expire and
terminate. Upon satisfaction of the Company’s obligations under paragraphs (A),
(B) and (C) of this Section 6(d), the Company shall have no further obligations
to the Executive under this Agreement or otherwise, except for the Company’s
continuing obligations under Section 3(b) hereof and the indemnification and
advancement of expenses provisions of the Company’s Certificate of Incorporation
and By-laws.
 
9

--------------------------------------------------------------------------------


 
(e) Termination by the Company (other than for Cause, Disability or Death) or by
the Executive for Good Reason—No Change in Control. If the Executive's
employment is terminated or this Agreement terminates (i) by the Company (other
than for Cause or upon the Executive’s Disability or death) or (ii) by the
Executive for Good Reason, then, subject to compliance with the provisions of
Sections 7 and 8 hereof and except as otherwise provided in Section 6(f) hereof,
within 20 days following the Date of Termination:


(A) the Company shall pay to the Executive or otherwise cause to be satisfied
the Accrued Obligations;


(B) (i) If such termination occurs during Year 1, Company shall pay the
Executive a lump sum amount equal to the lesser of (1) the balance of his Base
Salary for the remainder of Year 1 and (2) three months’ Base Salary;


(ii) If such termination occurs during Year 2, Company shall pay the Executive a
lump sum amount equal to six months’ Base Salary; or


(ii) If such termination occurs during Year 3 or thereafter, Company shall pay
the Executive a lump sum amount equal to one year of Base Salary;


(iii) the Company shall reimburse the Executive for expenses incurred by the
Executive but not reimbursed prior to the Date of Termination, subject to and in
accordance with Section 5(f) hereof;


(iv) the Executive's entitlements in respect of the Option shall be as provided
for in Section 5(b)(ii) or Section 5(b)(iii), as applicable; and


(v) the Executive's entitlements in respect of any other options, share units
and any other long-term incentive awards that may have been granted to the
Executive pursuant to Section 5(d) that are outstanding as of the Date of
Termination shall be as provided for in the respective agreements setting forth
the terms and conditions of each award, if any, it being specifically understood
that, except as provided in Section 6(d)(B) with respect to the Option, any
unvested options, share units and any other awards shall, upon termination of
the Executive’s employment pursuant to this Section 6(e), be forfeited as of the
Date of Termination; provided that any stock options or other rights to acquire
capital stock of the Company that have vested and may be exercised by the
Executive (or his estate) as of the Date of Termination must be exercised, if at
all, within 180 days following the Date of Termination in connection with a
termination of the Executive’s employment pursuant to this Section 6(e), after
which time, such options and rights shall expire and terminate.


Upon satisfaction of the Company’s obligations under this Section 6(e), the
Company shall have no further obligations to the Executive under this Agreement
or otherwise, except as may be provided below in Section 6(f) in connection with
the termination of the Executive’s employment following a Change in Control, if
and to the extent applicable, except for the Company’s continuing obligations
under Section 3(b) hereof and the indemnification and advancement of expenses
provisions of the Company’s Certificate of Incorporation and By-laws.
 
10

--------------------------------------------------------------------------------


 
(f) Termination of Employment Following a Change in Control.


(i) Termination Upon Death; Disability; for Cause; Voluntary Termination (other
than for Good Reason); Failure to Extend Term. If the Executive's employment is
terminated or this Agreement terminates (A) by reason of the Executive's death
or Disability; (B) by the Company for Cause; (C) voluntarily by the Executive
(other than for Good Reason); or (D) by either Party as a result of the delivery
by such Party to the other Party of a Non-Renewal Notice, the Executive shall be
entitled to the payments, rights and benefits provided in and in accordance with
Section 6(d).


(ii) Termination of Employment by the Company (other than for Cause, Disability
or Death) or by the Executive for Good Reason. If, following a Change in
Control, (A) the Company (or any successor to the Company by virtue of such
Change in Control, as the case may be) shall terminate the Executive's
employment (other than for Cause, or upon the Executive’s Disability or death)
or (B) the Executive shall terminate his employment for Good Reason, the
Executive shall be entitled to the payments, rights and benefits provided in and
in accordance with Section 6(e).


For the purpose of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


(1) any “person” or “group,” (as such terms are defined and applied in Section
13(d) of the Securities Exchange Act of 1934 (the “1934 Act”)) that is not the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the 1934
Act), directly or indirectly, of more than ten percent (10%) of the Company’s
issued and outstanding voting securities as of the Effective Date is or becomes
(directly or indirectly) the “beneficial owner” (within the meaning of Rule
13d-3 promulgated under the 1934 Act), of the voting securities of the Company
representing more than 50% of the total issued and outstanding voting securities
of the Company; or


(2) a majority of the Board consists of individuals other than “Incumbent
Directors,” which term means the members of the Board on the Effective Date;
provided that any individual becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; or


(3) the Board adopts any plan of liquidation providing for the distribution of
all or substantially all of the Company’s assets or business, other than in
connection with a bankruptcy, insolvency or similar event involving the Company;
or
 
11

--------------------------------------------------------------------------------


 
(4) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
stockholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the voting securities of the Company, all of the
voting securities or other ownership interests of the entity or entities, if
any, that succeed to the business of the Company); or


(5) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the holders of voting securities of the
Company immediately prior to the combination hold, directly or indirectly, 50%
or less of the voting securities (measured by number of votes entitled to be
cast) of the combined company (there being excluded from the number of shares
held by such stockholders, but not from the voting securities of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company).
 
(g) Nature of Payment. Any amounts due under this Section 6 are in the nature of
severance payments considered to be reasonable by the Company and are not in the
nature of a penalty.


7. Company Policies.


(a) The Executive shall strictly follow and adhere to all written policies of
the Company (“Company Policies”) that are not inconsistent with this Agreement
or applicable law including, without limitation, securities laws compliance
(including, without limitation, use or disclosure of material nonpublic
information, restrictions on sales of Company stock, and reporting
requirements), conflicts of interest (including, without limitation, doing
business with the Company or its affiliates without the prior approval of the
Board), and employee harassment.


(b) Whenever any rights under this Agreement depend on the terms of a Company
Policy, plan or program established or maintained by the Company, any
determination of these rights shall be made on the basis of the policy, plan or
program in effect at the time as of which the determination is made. No
reference in this Agreement to any policy, plan or program established or
maintained by the Company shall preclude the Company from prospectively changing
or amending or terminating that policy, plan or program or adopting a new
policy, plan or program in lieu of the then-existing policy, plan or program.
Notwithstanding any provision of this Section 7(b) to the contrary, in the event
of an inconsistency between the terms of this Agreement and the contents of any
such Company Policy, plan or program, the terms of this Agreement shall control
the relationship between the parties hereto.
 
12

--------------------------------------------------------------------------------


 
8. Confidentiality. The Executive will not at any time (whether during or after
Executive’s employment with the Company) disclose (other than as may be required
by law or order of a court or governmental body) or use for Executive’s own
benefit or purposes, or for the benefit or purpose of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise, any trade secrets or non-public information,
data, or other confidential information relating to customers, employees, job
applicants, services, development programs, prices, costs, marketing, trading,
investment, sales activities, promotion, processes, systems, credit and
financial data, financing methods, plans, proprietary computer software, request
for proposal documents, or the business and affairs of the Company generally, or
of any affiliate of the Company; provided, however, that the foregoing shall not
apply to information which is generally known to the industry or the public
other than as a result of the Executive’s breach of this covenant or that was
known to the Executive prior to the Effective Date. The Executive agrees that
upon termination of his employment with the Company for any reason, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom
(whether in written, printed or electronic form), in any way relating to the
business of the Company and its affiliates. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of this Section 8 would be inadequate and, in recognition
of this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.


9. Exclusive Services; Covenant Not to Compete during Term. The Executive shall
devote all of his working time and efforts to the business and affairs of the
Company and shall not engage in activities that interfere with such performance;
provided that this Agreement shall not be interpreted to prohibit the Executive
from managing his personal investments and affairs, engaging in charitable
activities or serving on the board of directors of any other corporation or
other entity so long as such activities do not interfere with the performance of
his duties hereunder, subject to compliance with the Company Policies referred
to in Section 7. Further, the Executive agrees, in consideration of the
payments, rights and benefits provided or to be provided to the Executive
hereunder, that at any time during the Executive’s employment with the Company
the Executive shall not, in any location, engage in any business, whether as an
employee, consultant, partner, principal, agent, representative or stockholder
(other than as a beneficial owner of less than one percent (1%) of the
outstanding equity interests of such business) or in any other corporate or
representative capacity with any other business, whether in corporate,
proprietorship, partnership form or otherwise, where such business is engaged in
any activity which competes with the business of the Company as conducted on the
Effective Date or at any other time during the Term.


10. Successors; Binding Agreement.


(a) Neither this Agreement nor any rights hereunder may be assigned or otherwise
hypothecated by the Executive (except by will or by operation of the laws of
intestate succession or except as expressly provided in this Agreement or in any
plan or agreement that is the subject matter hereof) or by the Company, except
that the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets as aforesaid that executes and
delivers the agreement provided for in this Section 10 or that otherwise becomes
bound by the terms and provisions of this Agreement by operation of law.
 
13

--------------------------------------------------------------------------------


 
(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive's devisee, legatee, or other designee or, if
there be no such designee, to the Executive's estate.


11. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and, except
with respect to notices, demands and all other communications mailed by United
States certified or registered mail which shall be deemed given three business
days after being mailed, shall be deemed to have been duly given when delivered
personally, dispatched by private courier such as Federal Express or United
Parcel Service, or (unless otherwise specified) mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:




If to the Company:


Command Security Corporation
Lexington Park
Route 55
Lagrangeville, N.Y. 12540
Attn: Chairman, Board of Directors


with a copy to:


Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Andrew Hulsh, Esq.
ahulsh@dl.com


If to the Executive:


Edward S. Fleury
3 Hickory Drive
Morris Plains, NJ 07950
esfleury@optonline.net
 
14

--------------------------------------------------------------------------------


 
with a copy to:


Withers Bergman LLP
430 Park Avenue
New York, NY 10022
Attn: Alan S. Jacobs, Esq.
alan.jacobs@withers.us.com


or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


12. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and a duly authorized officer of the Company. No waiver
by either Party at any time of any breach by the other Party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party that are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. All payments hereunder
shall be subject to applicable federal, State and local tax withholding
requirements.


13. Company's and Executive's Representations and Warranties.


(a) The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement and that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization.


(b) The Executive represents and warrants that he has the legal right to enter
into this Agreement and perform all of the material obligations on his part to
be performed hereunder in accordance with its terms and that he is not a party
to any agreement or understanding, written or oral, that prevents him from
entering into this Agreement or performing his material obligations under this
Agreement. Notwithstanding any other provision of this Agreement, in the event
of a breach of any representation or warranty on the Executive's part, the
Company shall have the right to terminate this Agreement forthwith, but in no
event before complying with the notice provisions set forth herein, and the
Company shall have no further obligations to the Executive except as otherwise
provided in this Agreement.


14. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


15. Counterparts. This Agreement may be executed counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.
 
15

--------------------------------------------------------------------------------


 
16. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before one
arbitrator to be mutually agreed upon by the parties hereto. In the event the
parties are unable to agree upon an arbitrator, the Company and the Executive
shall each appoint an arbitrator, and these two arbitrators shall select a
third, who shall be the arbitrator. Arbitration shall be held in New York, New
York, in the Borough of Manhattan, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction; provided however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 8 or 9 of this Agreement and the Executive hereby consents
that such restraining order or injunction may be granted without the necessity
of the Company's posting any bond, it being acknowledged and agreed that any
breach or threatened breach of the provisions of Section 8 or 9 will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Each Party shall bear its own costs and expenses
(including, without limitation, legal fees) in connection with any arbitration
proceeding instituted hereunder, except that the each Party agrees to pay the
reasonable costs and attorney fees incurred by the other Party resulting from
such other Party’s successful enforcement of the terms and provisions of this
Agreement or resulting from such Party’s successful defense against any claims,
actions, or proceedings made or initiated by the other Party hereunder.
Furthermore, each Party shall bear its own costs and expenses (including,
without limitation, legal fees) in connection with any efforts by the Company to
seek a restraining order or injunction to prevent an alleged violation of the
provisions of Section 8 or 9 of the Agreement, except that the each Party agrees
to pay the reasonable costs and attorney fees incurred by the other Party
resulting from such other Party’s successful defense against any such
proceedings initiated by the other Party hereunder.


17. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive's employment to the extent
necessary to the intended preservation of such rights and obligations.


18. Expenses in connection with this Agreement. The Company shall pay all of the
Executive’s reasonable legal fees and expenses in connection with the
preparation, negotiation and execution of this Agreement in an amount not to
exceed $5,000 (or $7,500 if reasonably required and requested by the Executive).


19. Entire Agreement. This Agreement and the Option Agreement attached hereto as
Exhibit A set forth the entire agreement of the Parties in respect of the
subject matter contained herein and therein and all other prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any Party, and any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby superseded by this Agreement and
terminated and cancelled. To the extent that this Agreement and any other
agreement between the Parties provide duplicative payments or benefits, this
Agreement and any such other agreement shall be construed so as to prevent such
duplication.


[Signatures on following page]
 
16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.



 
COMMAND SECURITY CORPORATION
         
By:
/s/ Barry I.Regenstein
   
Name: Barry I. Regenstein
 
Title: President and Chief Financial Officer
         
EXECUTIVE
         
/s/ Edward S. Fleury 
 
Edward S. Fleury



17

--------------------------------------------------------------------------------



EXHIBIT A
STOCK OPTION


THIS OPTION (THE “OPTION”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THIS
OPTION MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED OR HYPOTHECATED, EXCEPT
IN COMPLIANCE WITH THE ACT, THE RULES AND REGULATIONS THEREUNDER AND APPLICABLE
STATE LAWS.


MANY OF THE TERMS AND CONDITIONS OF THIS OPTION ARE GOVERNED BY, AND SET FORTH
IN, THAT CERTAIN EMPLOYMENT AGREEMENT DATED SEPTEMBER 29, 2007 (THE “EMPLOYMENT
AGREEMENT”) BETWEEN THE COMPANY AND THE REGISTERED HOLDER, WHICH TERMS AND
CONDITIONS ARE INTENDED TO SUPPLEMENT THIS OPTION AS IF THEY WERE SET FORTH
HEREIN. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OR CONDITIONS SET FORTH IN
THIS AGREEMENT AND THOSE SET FORTH IN THE EMPLOYMENT AGREEMENT, THE TERMS AND
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT SHALL BE DETERMINATIVE AND
CONTROL THE OUTCOME OF SUCH CONFLICT.
 
 
Registered Holder:
EDWARD S. FLEURY
 
 
 
 
Certificate Number:
A-9
 
 
 
 
Date of Issuance:
SEPTEMBER 29, 2008

 
COMMAND SECURITY CORPORATION
 
COMMON STOCK OPTION
 
This certifies that the Registered Holder is entitled to purchase from Command
Security Corporation, a New York corporation (the “Company”), subject to the
occurrence of certain specified time vesting criteria, at any time commencing
from the Date of Issuance set forth above and ending at 11:59 p.m., New York
City time, on the tenth (10th) anniversary date of the Date of Issuance, at the
purchase price per share (the “Exercise Price”) of THREE DOLLARS AND
THIRTY-SIXTY AND EIGHT-TENTHS CENTS ($3.368), an aggregate of five hundred
thousand (500,000) shares (the “Option Shares”) of Common Stock, $.0001 par
value, of the Company; provided that this Option shall be exercisable only with
respect to “Vested Options” as set forth in the schedule contained in Section 1
of this Option and in the Employment Agreement. The number of Option Shares
purchasable upon exercise of this Option and the Exercise Price shall be subject
to adjustment from time to time as set forth herein and in the Employment
Agreement.


This Option may be exercised in whole or in part by presentation of this Option
with the Exercise Agreement, a form of which is attached hereto as Exhibit I
(the “Exercise Agreement”), duly executed and simultaneous payment of the
Exercise Price (subject to any adjustment) at the principal office of the
Company. Payment of such price shall be made at the option of the Registered
Holder hereof in cash or by certified check or bank cashier's check.
 
A-1

--------------------------------------------------------------------------------


 
This Option is subject to the terms and conditions of the Company's 2005 Stock
Incentive Plan (the “Plan”), the terms of which are hereby incorporated herein
by reference. Terms used herein and not otherwise defined shall have the
meanings as set forth in the Plan. In the event of any conflict between the
terms of this Option and those contained in the Plan, the terms of the Plan
shall be determinative and control the outcome of such conflict.


This Option is subject to the following additional provisions:


Section 1. Vesting Criteria.


1.1. This Option, and the Option Shares that may be purchased hereunder, shall
vest with respect to one-thirty-sixth (1/36th) of the aggregate number of Option
Shares on the first day of each calendar month immediately following Date of
Issuance, subject to modification as provided in the Employment Agreement. The
portion of this Option that shall have so vested and become exercisable is
referred to herein as the “Vested Option.”


1.2. Notwithstanding the foregoing, upon a termination of the Registered
Holder’s employment with the Company under certain circumstances (i) following a
Change in Control of the Company (as such term is defined in the Employment
Agreement), the further vesting of this Option may be modified and (ii) not
following a Change in Control of the Company, the further vesting of this Option
shall expire and become void and shall no longer be exercisable, in each case as
set forth in the Employment Agreement. Further, upon a termination of the
Registered Holder’s employment with the Company, the Vested Option may be
required to be exercised, if at all, within the time periods set forth in the
Employment Agreement.


Section 2. Adjustments.


2.1. In the event that, after the date hereof, the outstanding shares of Common
Stock shall be increased or decreased or changed into or exchanged for a
different number or kind of shares of capital stock or other securities of the
Company or of another corporation through reorganization, merger or
consolidation, recapitalization, reclassification, stock split, split-up,
combination or exchange of shares or declaration of any dividends payable in
Common Stock, the number of shares and kind of shares of capital stock or other
securities of the Company (and the option price per share) subject to the
unexercised portion of the Option shall be proportionately adjusted to reflect
such event (to the nearest possible full share), and such adjustment shall be
effective and binding for all purposes of this Agreement.


2.2  If any capital reorganization or reclassification of the capital stock of
the Company or any consolidation or merger of the Company with another entity,
or the sale of all or substantially all its assets to another entity, shall be
effected after the date hereof in such a way that holders of Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for Common Stock, then the Company shall thereafter have the right to deliver,
upon the exercise of the Option in accordance with the terms and conditions
specified in this Agreement and in lieu of the shares of Common Stock
immediately theretofore deliverable upon the exercise of the Option, such shares
of stock, securities or assets (including, without limitation, cash) as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such stock
immediately theretofore so deliverable had such reorganization,
reclassification, consolidation, merger or sale not taken place.
 
A-2

--------------------------------------------------------------------------------


 
Section 3. Exercise of Option. Upon any partial exercise of this Option, there
shall be countersigned and issued to the Registered Holder hereof a new Option
in respect of the Option Shares as to which this Option shall not have been
exercised. This Option may be exchanged at the principal office of the Company
by surrender of this Option properly endorsed either separately or in
combination with one or more other Options for one or more new Options of the
same aggregate number of Option Shares evidenced by the Option or Options
exchanged. No fractional Option Shares will be issued upon the exercise of
rights to purchase hereunder, but the Company shall pay the cash value of any
fraction of an Option Share upon the exercise of this Option.


Section 4. No Voting Rights. This Option will not entitle the Registered Holder
hereof to any voting rights or other rights as a stockholder of the Company.


Section 5. Section 83(b) Election. If as a result of exercising all or any part
of this Option, the Registered Holder receives Option Shares that are subject to
a “substantial risk of forfeiture” and are not “transferable” as those terms are
defined for purposes of Section 83(a) of the Internal Revenue Code, then such
Registered Holder may elect under Section 83(b) of the Internal Revenue Code to
include in the Registered Holder's gross income, for the Registered Holder's
taxable year in which the Option Shares are transferred to the Registered
Holder, the excess of the fair market value of such Option Shares at the time of
transfer (determined without regard to any restriction other than one that by
its terms will never lapse), over the amount paid for the Option Shares. If the
Registered Holder makes the Section 83(b) election described above, the
Registered Holder shall (i) make such election in a manner that is satisfactory
to the Committee, (ii) provide the Company with a copy of such election, (iii)
agree to promptly notify the Company if any Internal Revenue Service or state
tax agent, on audit or otherwise, questions the validity or correctness of such
election or of the amount of income reportable on account of such election, and
(iv) agree to such tax withholding as the Company may reasonably require in its
sole and absolute discretion.


Section 6. No Right to Employment. This Option shall not confer upon the
Registered Holder any right to employment.


Section 7. Compliance with the Act; Transferability.


7.1. Compliance with the Act. The Registered Holder acknowledges that neither
this Option nor the Option Shares issuable upon exercise of this Option have
been registered under the Act or the securities laws of any state and agrees
that this Option and all Option Shares purchased upon exercise hereof shall be
disposed of only in accordance with the Securities Act of 1933, as amended (the
“Act”), and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder and applicable state securities laws. Except as provided
herein, the Registered Holder further agrees not to offer, sell, transfer or
otherwise dispose of this Option or any of such Option Shares issuable upon
exercise of this Option to any other person unless a registration statement
covering the sale, transfer or other disposition shall then be effective under
the Act and except in compliance with any applicable state securities laws, or
there shall have been delivered to the Company an opinion of counsel reasonably
acceptable to the Company to the effect that such offer, sale, transfer or other
disposition may be effected without compliance with the registration and
prospectus delivery requirements of the Act and any applicable state securities
laws. Each certificate evidencing Option Shares purchased upon exercise of this
Option shall bear a legend to the foregoing effect, and the Registered Holder
and any other Person to whom a certificate for Option Shares is to be delivered
shall be required, at or before receipt of such certificate, to execute and
deliver to the Company a letter to the effect that it is acquiring the Option
Shares evidenced by such certificate for its own account and not with a view to,
or for resale in connection with, any distribution thereof.
 
A-3

--------------------------------------------------------------------------------


 
7.2. Transferability of Options. This Option shall be transferable only on the
books of the Company maintained at the principal office of the Company. The
transferability of the Option is limited to the Registered Holder's estate or
family trust for which the Registered Holder is a trustee and the sole
beneficiary.


Section 8. Notice of Certain Events.


8. 1. Adjustment of Exercise Price. Immediately upon any adjustment of the
Exercise Price, the Company will give written notice thereof to the Registered
Holder.


8.2. Dividend Distributions, etc. The Company will give written notice to the
Registered Holder at least ten calendar days prior to the date on which the
Company closes its books or takes a record (i) with respect to any dividend or
distribution upon the Common Stock, and (ii) with respect to any pro rata
subscription offer to holders of Common Stock (although the Company shall have
no obligation to cause to occur any of the events set forth in the foregoing
subparagraphs (i) or (ii)).


8.3. Other Events. The Company will give written notice to the Registered Holder
at least ten (10) calendar days prior to the date on which any dissolution,
liquidation, capital reorganization, reclassification, consolidation or merger
(in which the Company is not the surviving corporation) or sale of all or
substantially all of the Company's assets will take place.


Section 9. Supplements and Amendments. The Board of Directors of Company may
from time to time supplement or amend this Option in order to cure any ambiguity
or to correct or supplement any provision contained herein which may be
defective or inconsistent with the Company's policies or operations as in effect
on the date hereof.


Section 10. Notices. Except as otherwise expressly provided herein, all notices
referred to in this Option will be in writing and will be delivered personally,
mailed by registered or certified first class mail, return receipt requested,
postage prepaid or transmitted by telegram, telecopy or telex, and will be
deemed to have been given when so delivered, mailed or transmitted to the
Company or to the Registered Holder as set forth in the Employment Agreement.


Section 11. Other. The Registered Holder hereof may be treated by the Company
and all other persons dealing with this Option as the absolute owner hereof for
any purpose and as the person entitled to exercise the rights represented
hereby, or to the transfer hereof on the books of the Company any notice to the
contrary notwithstanding, and until such transfer on such books, the Company may
treat the Registered Holder hereof as the owner for all purposes.


Section 12. Law Governing. This Agreement shall be construed in accordance with
and governed by the internal laws of the State of New York, without regard to
any conflict of law rule or principle that would give effect to the laws of
another jurisdiction.


Section 13. Interpretation. The Registered Holder accepts this Option subject to
all the terms and provisions of the this Agreement, the Employment Agreement and
the Plan, and the terms and conditions of the Employment Agreement and the Plan
that relate to the Option are incorporated herein by reference as if set forth
in full herein.
 
A-4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Option to be signed by its duly
authorized officer and to be dated the Date of Issuance hereof.
 
 
COMMAND SECURITY CORPORATION
 
 
 
 
 
By:
 
 
Barry I. Regenstein
 
President and Chief Financial Officer

 
AGREED TO
AND ACCEPTED:


OPTIONEE:
 

--------------------------------------------------------------------------------

Edward S. Fleury


A-5

--------------------------------------------------------------------------------


 
EXHIBIT I
 

--------------------------------------------------------------------------------

 
COMMON STOCK OPTION
 
EXERCISE AGREEMENT
 
TO:  _____________________________
DATED: _______________

 
The undersigned, pursuant to the provisions set forth in the attached Option
(Certificate No. __________), hereby agrees to subscribe for the purchase of
________ Option Shares of the Common Stock covered by such Option and makes
payment herewith in full therefor at the price per Option Share provided by such
Option.
 
 
By:________________________________
 
 
 
Name:______________________________
 
 
 
Address:____________________________
 
 
 
      ________________________________ 

 
Witness:________________________________ 


Name:__________________________________ 


Address:_______________________________ 
 
    ______________________________

A-6

--------------------------------------------------------------------------------


 